In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐2427 
MAURICE L. WALLACE, 
                                                  Plaintiff‐Appellant, 

                                  v. 

JOHN BALDWIN, et al., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Southern District of Illinois. 
           No. 17‐CV‐0576 — David R. Herndon, Judge. 
                     ____________________ 

        ARGUED APRIL 25, 2018 — DECIDED JULY 9, 2018 
                 ____________________ 

   Before MANION, HAMILTON, and BARRETT, Circuit Judges. 
    HAMILTON,  Circuit  Judge.  Plaintiff  Maurice  Wallace  was 
convicted of murder and sentenced to life without parole in 
2006.  A  few  months  after  he  entered  prison,  he  assaulted  a 
guard. He has been in solitary confinement (euphemistically 
called  “disciplinary  segregation”)  ever  since—for  at  least 
eleven years. He is seriously mentally ill. He also poses chal‐
lenges to both prison officials and federal courts.  
2                                                            No. 17‐2427 

    Wallace  lodged  with  the  district  court  a  proposed  com‐
plaint against prison officials and the Illinois Department of 
Corrections.  He  alleges  that  his  prolonged  isolation  exacer‐
bates his mental illness, increases his risk of suicide, and vio‐
lates his Eighth and Fourteenth Amendment rights. He is un‐
able  to  pay  the  civil  filing  fee  in  advance,  so  he  also  filed  a 
motion for leave to proceed in forma pauperis under 28 U.S.C. 
§ 1915. The district court ruled that Wallace cannot proceed in 
forma pauperis because he has received three “strikes” under 
the Prison Litigation Reform Act for frivolous cases and did 
not qualify for the statutory exception for a prisoner who is 
“under imminent danger of serious physical injury.” See 28 
U.S.C. § 1915(g). 
    Wallace appeals that denial. He was not allowed to pro‐
ceed in the district court, and the named defendants have not 
appeared  in  either  the  district  court  or  on  appeal.  We  re‐
cruited counsel for Wallace, and they have represented him 
ably. With better‐developed arguments and with the benefit 
of Sanders v. Melvin, 873 F.3d 957 (7th Cir. 2017), decided after 
the district court’s decision in this case, we conclude that the 
district court’s reasons for denying in forma pauperis status 
were erroneous. Wallace has alleged sufficiently that he faces 
imminent danger of serious physical injury. He also has not 
yet  received  three  “strikes”  under  the  Prison  Litigation  Re‐
form  Act.  We  vacate  the  judgment  and  remand  for  further 
proceedings. 
   The Prison Litigation Reform Act’s “three strikes” provi‐
sion limiting prisoners’ civil lawsuits in federal courts is at the 
center of this appeal: 
     In no event shall a prisoner bring a civil action or ap‐
     peal a judgment in a civil action or proceeding under 
No. 17‐2427                                                          3

   this section if the prisoner has, on 3 or more prior occa‐
   sions,  while  incarcerated  or  detained  in  any  facility, 
   brought  an  action  or  appeal  in  a  court  of  the  United 
   States that was dismissed on the grounds that it is friv‐
   olous, malicious, or fails  to state a claim upon  which 
   relief may be granted, unless the prisoner is under im‐
   minent danger of serious physical injury. 
28 U.S.C. § 1915(g). 
    We review de novo a district court’s interpretation of the 
three‐strikes  provision  in  § 1915(g).  Ciarpaglini  v.  Saini,  352 
F.3d 328, 330 (7th Cir. 2003), citing Evans v. Illinois Dep’t of Cor‐
rections, 150 F.3d 810, 811  (7th Cir.  1998). On the imminent‐
danger exception, factual issues are possible. If a district court 
digs  into  them  and  makes  findings,  our  appellate  review 
adapts  accordingly.  Our  account  treats  as  true  all  well‐
pleaded allegations in the complaint and views them in the 
light most favorable to plaintiff. See Arnett v. Webster, 658 F.3d 
742, 751 (7th Cir. 2011).  
    The  core  of  Wallace’s  complaint  is  that  solitary  confine‐
ment  has  intensified  his  mental  illness,  including  post‐trau‐
matic stress disorder, causing nightmares, severe anxiety, and 
most relevant here, suicidal thoughts. He describes his segre‐
gation as “akin to being sealed inside a coffin.” He spends 23 
to 24 hours a day alone in a cell that is “significantly smaller” 
than 50 square feet. The cell is dark, noisy, infested with in‐
sects, freezing in the winter, and hot in the summer. Because 
of his segregation, he cannot attend educational or religious 
classes, visit the law library used by the general population, 
or earn income from a prison job. 
4                                                       No. 17‐2427 

     This extreme isolation for more than a decade has taken a 
toll on Wallace’s mental health. He takes antidepressants for 
post‐traumatic stress disorder. But despite this medication he 
still experiences depression, anxiety, panic attacks, difficulty 
sleeping, and auditory hallucinations.  
    Central to this appeal, Wallace alleges that prolonged seg‐
regation has increased his risk of suicide. He has attempted 
suicide  at  least  five  times,  including  three  times  during  his 
eleven years in segregation. His last attempt was in late 2016. 
The details of that attempt are unclear. During a prior attempt 
Wallace  tied  a  sheet  around  his  neck  and  “threatened  to 
jump.” Taking Wallace’s threats seriously, prison  staff have 
often  placed  him  on  special  observation  as  a  precaution 
against self‐harm.  
    Over the years, Wallace alleges, he has submitted “several 
hundred  written  requests”  to  be  told  when  his  segregation 
will end. Prison staff either ignore those requests or summar‐
ily deny them. His most recent request was denied without 
explanation in January 2017.  
    A few months after the most recent denial, Wallace tried 
to file this suit against the Department and prison officials un‐
der  42  U.S.C.  §  1983,  alleging  violations  of  his  Eighth  and 
Fourteenth Amendment rights. He alleged in his pro se com‐
plaint that the officials were deliberately indifferent to the ef‐
fects of his prolonged isolation, including his increased risk of 
suicide. 
   Wallace  submitted  with  his  complaint  an  application  to 
proceed in forma pauperis. He reported that he had incurred 
three  “strikes”  under  the  PLRA  for  filing  actions  in  federal 
No. 17‐2427                                                          5

court that were dismissed as frivolous, malicious, or for fail‐
ure  to  state  a  claim.  But  he  argued  that  the  district  court 
should allow him to proceed without prepayment of the full 
filing fee because he faces “imminent danger of serious phys‐
ical injury.” 28 U.S.C. § 1915(g).  
     The  district  court  denied  Wallace  leave  to  proceed  in 
forma pauperis and ordered him to pay the full filing fee be‐
fore  the  case  could  proceed.  Wallace  v.  Baldwin,  No.  17‐cv‐
0576‐DRH, 2017 WL 2865317 (S.D. Ill. July 5, 2017). The court’s 
order listed three previous cases in which district judges had 
assessed Wallace strikes. The court then ruled that Wallace’s 
periodic  suicidal  ideation  did  not  place  him  in  “imminent 
danger” because his complaint did not “allege that he is cur‐
rently considering suicide,” and because “a prisoner cannot 
create  the  imminent  danger  required  by  §  1915(g),”  citing 
Widmer v. Butler, No. 14‐cv‐874‐NJR, 2014 WL 3932519 (S.D. 
Ill. Aug. 12, 2014), and other district court decisions. Wallace, 
2017 WL 2865317, at *2. Wallace did not pay the filing fee but 
instead  filed  this  appeal,  also  seeking  to  proceed  in  forma 
pauperis.  
    We first address the issue presented to the district court, 
which is whether his allegations satisfy the imminent‐danger 
exception to § 1915(g). To be clear, we respectfully disagree 
with  the  district  court’s  general  rule  that  a  prisoner  cannot 
create the imminent danger needed to satisfy the exception. 
We recognize the common‐sense appeal of that general rule, 
at least to the extent it is based on truly voluntary actions by 
the prisoner. In the case, however, of someone suffering from 
mental  illness  that  inclines  him  toward  self‐harm—a  condi‐
tion that is unfortunately common in American prisons—that 
6                                                        No. 17‐2427 

general rule sweeps too broadly. It does not account for gen‐
uine dangers beyond the conscious control of these prisoners. 
    Wallace cites scholarly studies finding a link between pro‐
longed  solitary  confinement  and  an  increased  risk  of  self‐
harm. See, e.g., Fatos Kaba, et al., Solitary Confinement and Risk 
of Self‐Harm Among Jail Inmates, 104 Am. J. of Pub. Health 442 
(2014);  Stuart  Grassian,  Psychiatric  Effects  of  Solitary  Confine‐
ment, 22 Wash U. J. L. & Pol’y  325 (2006). Two professors of 
psychiatric medicine tell us in an amicus brief that these stud‐
ies align with the “scientific consensus … that prisoners held 
in  solitary  confinement  experience  serious,  often  debilitat‐
ing—even irreparable—mental and physical harms,” includ‐
ing an increased risk of suicide. See also Davis v. Ayala, 135 S. 
Ct.  2187,  2208–10  (2015)  (Kennedy,  J.,  concurring)  (noting 
need for courts to pay closer attention to research on harmful 
mental‐health effects of solitary confinement); Glossip v. Gross, 
135 S. Ct. 2726, 2765–66 (2015) (Breyer, J., dissenting) (review‐
ing research on harmful mental‐health effects of solitary con‐
finement, noting that the United Nations Special Rapporteur 
on Torture has called for a global ban on solitary confinement 
for  longer  than  15  days,  and  noting  that  many  defendants 
waiting for death penalty in solitary confinement “volunteer 
to be executed, abandoning further appeals”). 
    With the help of his appellate counsel and the amici, Wal‐
lace  argues  broadly  that  prolonged  solitary  confinement 
“makes  self‐harm imminent”  for all prisoners, regardless  of 
their individual circumstances. They argue, in effect, that any 
challenge to solitary confinement based on a claimed risk of 
self‐harm  could  satisfy  the  imminent‐danger  exception  of 
§ 1915(g). We can decide this case without going so far. Lim‐
No. 17‐2427                                                           7

iting our decision to the facts before us, we conclude that Wal‐
lace made a sufficient showing that he faced imminent dan‐
ger. 
    Wallace’s  situation  is  indistinguishable  from  that  of  the 
mentally‐ill  prisoner  in  Sanders  v.  Melvin,  873  F.3d  957  (7th 
Cir. 2017). Sanders had spent eight years in solitary confine‐
ment and had a history of self‐harm when he filed suit. Id. at 
959–60. He alleged that his mental illness and prolonged seg‐
regation  predisposed  him  to  self‐harm.  We  concluded  that 
Sanders’s  allegations  satisfied  the  imminent‐danger  excep‐
tion to the three‐strikes rule. Id. at 960.  
    Similarly, Wallace has spent eleven years in solitary con‐
finement, suffers from serious mental illness, and he has a his‐
tory of attempting to harm himself. He raises a genuine con‐
cern that the negative psychological effects of his segregation 
will drive him to self‐harm. So Wallace has plausibly alleged 
that his continued segregation places him in imminent danger 
of serious bodily injury. See id.; see also In re Medley, 134 U.S. 
160, 168 (1890); Davis, 135 S. Ct. at 2210 (Kennedy, J., concur‐
ring). 
     For  the  sake  of  completeness,  we  also  elect  to  address  a 
second issue. Wallace himself did not raise it, having taken at 
their word federal judges’ assessments of strikes. His appel‐
late  counsel  have  recognized  and  explained  the  problem. 
Wallace would be entitled to proceed in forma pauperis even 
if he were not in imminent danger. Upon closer examination, 
it  is  clear  that  only  two  of  his  purported  “strikes”  were 
properly assessed. The third strike was a case in which a judge 
assessed  Wallace  a  strike  after  denying  his  motion  to  inter‐
vene  in  another  prisoner’s  lawsuit.  The  assessment  of  that 
strike was a legal error. 
8                                                         No. 17‐2427 

    “[A] later district court may not defer to an earlier district 
court’s  contemporaneous  decision  to  label  a  dismissal  as  a 
strike.” Fourstar v. Garden City Grp., Inc., 875 F.3d 1147, 1153 
(D.C. Cir. 2017). We agree with Wallace that moving to inter‐
vene under Federal Rule of Civil Procedure 24 does not qual‐
ify  for  a  strike.  Section  1915(g)  is  phrased  to  apply  only  to 
bringing a civil action or appealing a civil judgment: “In no 
event shall a prisoner bring a civil action or appeal a judgment 
in a civil action or proceeding under this section” if the pris‐
oner has accumulated three strikes, says the statute. Filing a 
motion  to intervene does not amount to bringing  a civil ac‐
tion.  Also,  a  district  judge  may  deny  intervention  without 
finding that the complaint in intervention is “frivolous, mali‐
cious, or fails to state a claim.” See § 1915(g); Fed. R. Civ. P. 
24(b). We see no basis to stretch the text of § 1915(g) to address 
the hypothetical prisoner who seeks to exploit intervention as 
a  means  of  avoiding  the  three‐strikes  rule.  In  such  cases, 
which should be rare, the judge would still have many addi‐
tional tools to deal with misuse of litigation procedures. 
   Accordingly, we VACATE the district court’s order deny‐
ing Wallace’s motion for leave to proceed in forma pauperis 
and REMAND this action for further proceedings consistent 
with this opinion.